Title: From Thomas Jefferson to James Warren, 21 March 1801
From: Jefferson, Thomas
To: Warren, James



Sir
Washington Mar. 21. 1801.

I am much gratified by the reciept of your favor of the 4th inst. and by the expressions of friendly sentiment it contains. it is pleasant for those who have just escaped threatened shipwreck, to hail one another when landed in unexpected safety. the resistance which our republic has opposed to a course of operation for which it was not destined, shews a strength of body which affords the most flattering presages of duration. I hope we shall now be permitted to steer her in her natural course, and to shew by the smoothness of her motion the skill with which she has been formed for it. I have seen with great grief yourself  and so many other venerable patriots, retired & weeping in silence over the rapid subversion of those principles for the attainment of which you had sacrificed the ease & comforts of life. but I rejoice that you have lived to see us revindicate our rights, & regain manfully the ground from which fraud, not force, had for a moment driven us. the character which our fellow citizens have displayed on this occasion gives us every thing to hope for the permanence of our government. it’s extent has saved us. while some parts were labouring under the paroxysm of delusion, others retained their senses, and time was thus given to the affected parts to recover their health. your portion of the union is longest recovering, because the decievers there wear a more imposing form: but a little more time, and they too will recover. I pray you to present the homage of my great respect to mrs Warren. I have long possessed evidences of her high station in the ranks of genius: and have considered her silence as a proof that she did not go with the current.
accept yourself assurances of my high consideration & respect.

Th: Jefferson

